     Case 3:20-cv-00822-G Document 7-2 Filed 04/08/20               Page 1 of 10 PageID 62



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

SECURITIES AND EXCHANGE COMMISSION,                           §
                                                              §
               Plaintiff,                                     §
                                                              §
v.                                                            §      Case No.: 3:20-cv-00822-G
                                                              §
JEFFREY D. CORDES, WILLIAM M.                                 §
AISENBERG, AND THOMAS J. FELTON,                              §
                                                              §
               Defendants.                                    §
                                                              §


          FINAL JUDGMENT AS TO DEFENDANT WILLIAM M. AISENBERG

        The Securities and Exchange Commission having filed a Complaint and Defendant

William M. Aisenberg (“Defendant”) having entered a general appearance; consented to the

Court’s jurisdiction over Defendant and the subject matter of this action; consented to entry of

this Final Judgment without admitting or denying the allegations of the Complaint (except as to

jurisdiction and except as otherwise provided herein in paragraph XIII); waived findings of fact

and conclusions of law; and waived any right to appeal from this Final Judgment:

                                                 I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

        (a)    to employ any device, scheme, or artifice to defraud;


                                                 1
   Case 3:20-cv-00822-G Document 7-2 Filed 04/08/20                  Page 2 of 10 PageID 63



        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements

                made, in light of the circumstances under which they were made, not misleading;

                or

        (c)     to engage in any transaction, practice, or course of business which operates or

                would operate as a fraud or deceit upon the purchaser.



                                                  2
  Case 3:20-cv-00822-G Document 7-2 Filed 04/08/20                   Page 3 of 10 PageID 64



       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 13(b)(5) of the Exchange Act [15

U.S.C. § 78m(b)(5)] and Rule 13b2-1 promulgated thereunder [17 C.F.R. § 240.13b2-1] by:

       (a)     knowingly circumventing or knowingly failing to implement a system of internal

               accounting controls or knowingly falsifying any book, record, or account

               described in Section 13(b)(2) of the Exchange Act; or

       (b)     falsifying or causing to be falsified, directly or indirectly, any book, record or

               account subject to Section 13(b)(2)(A) of the Exchange Act.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Rule 13a-14 promulgated under the

Exchange Act [17 C.F.R. § 240.13a-14] by filing or causing to be filed any annual or quarterly



                                                  3
   Case 3:20-cv-00822-G Document 7-2 Filed 04/08/20                   Page 4 of 10 PageID 65



report on behalf of any issuer required to be filed with the Commission pursuant to Section 13(a)

of the Exchange Act and the rules and regulations promulgated thereunder, which contains a

certification required by Rule 13a-14 [17 C.F.R. § 240.13a-14] that includes an untrue statements

of material fact, or fails to includes, in addition to the information required to be stated in such

certification, such further material information as may be necessary to make the required

statements, in light of the circumstances under which they were made, not misleading, or fails to

disclose any information required to be disclosed therein.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                  V.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Rule 13b2-2(a) [17 C.F.R. § 240.13b2-

2(a)] promulgated under the Exchange Act by, as an officer or director of an issuer, (a) making

or causing to be made a materially false or misleading statement or (b) omitting to state, or

causing another person to omit to state, any material fact necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading, to

an accountant in connection with: (i) any audit, review, or examination of the financial

statements of an issuer required to be made pursuant to Section 13 of the Exchange Act; or (ii)

the preparation or filing of any document or report required to be filed with the Commission.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in



                                                   4
   Case 3:20-cv-00822-G Document 7-2 Filed 04/08/20                   Page 5 of 10 PageID 66



Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraphs also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 VI.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Rule 13b2-2(b) [17 C.F.R. § 240.13b2-

2(b)] by, as an officer or director of an issuer or under the direction thereof, taking any action to

coerce, manipulate, mislead, or fraudulently influence any independent public or certified public

accountant engaged in the performance of an audit or review of the financial statements of an

issuer that are required to be filed with the Commission if Defendant knew or should have

known that such action, if successful, could result in rendering the issuer’s financial statements

materially misleading.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraphs also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 VII.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from aiding and abetting any violation of Section 13(a) of

the Exchange Act [15 U.S.C. § 78m(a)] and Rules 12b-20, 13a-1, 13a-11 and 13a-13

promulgated thereunder [17 C.F.R. §§ 240.12b-20, 240.13a.1, 240.13a.11, and 240.13a-13] by



                                                  5
  Case 3:20-cv-00822-G Document 7-2 Filed 04/08/20                   Page 6 of 10 PageID 67



knowingly or recklessly providing substantial assistance to an issuer that has a class of securities

registered pursuant to Section 12 of the Exchange Act [15 U.S.C. § 78] or section 15(d) of the

Exchange Act [15 U.S.C. § 78o(d)] that violates, directly or indirectly, Section 13(a) of the

Exchange Act 15 U.S.C. § 78m(a)] and Rules 12b-20, 13a-1, 13a-11 and 13a-13 promulgated

thereunder [17 C.F.R. §§ 240.12b-20, 240.13a.1, 240.13a.11, and 240.13a-13], by failing to file

annual, current, or quarterly reports in conformity with the instructions on Form 10-K, Form 8-

K, and Form 10-Q, respectively, by failing to file such reports in conformity with the

Commission’s integrated reporting and disclosure regulations, Regulation S-K and S-X [17

C.F.R. §§ 229.10 et seq. and 210.1-01 et seq.], or by failing to include such further material

information as may be necessary to make the required statements in such reports, in light of the

circumstances under which they were made, not misleading.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                VIII.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from aiding and abetting any violation of Sections

13(b)(2)(A) and 13(b)(2)(B) of the Exchange Act [15 U.S.C. §§ 78m(b)(2)(A) and 78(b)(2)(B)]

by knowingly or recklessly providing substantial assistance to an issuer that:

       (a)     Fails to make or keep books, records, or accounts which, in reasonable detail,

               accurately and fairly reflect the transactions and dispositions of the issuer’s assets;



                                                  6
   Case 3:20-cv-00822-G Document 7-2 Filed 04/08/20                  Page 7 of 10 PageID 68



               or

       (b)     Fails to devise and maintain a system of internal accounting controls sufficient to

               provide reasonable assurances that (i) transactions are executed in accordance

               with management’s general or specific authorizations; (ii) transactions are

               recorded as necessary (A) to permit preparation of financial statements in

               conformity with generally accepted accounting principles or any other criteria

               applicable to such statements, and (B) to maintain accountability for assets; (iii)

               access to assets is permitted only in accordance with management’s general or

               specific authorization; and (iv) the recorded accountability for assets is compared

               with the existing assets at reasonable intervals and appropriate action is taken with

               respect to any differences.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 IX.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to Section

21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)] and Section 20(e) of the Securities Act [15

U.S.C. § 77t(e)]], Defendant is prohibited, following the date of entry of this Final Judgment,

from acting as an officer or director of any issuer that has a class of securities registered pursuant

to Section 12 of the Exchange Act [15 U.S.C. § 78l] or that is required to file reports pursuant to

Section 15(d) of the Exchange Act [15 U.S.C. § 78o(d)].



                                                  7
  Case 3:20-cv-00822-G Document 7-2 Filed 04/08/20                   Page 8 of 10 PageID 69



                                                 X.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay a

civil penalty in the amount of $173,437 to the Securities and Exchange Commission pursuant to

Section 20(d) of the Securities Act and Section 21(d)(3) of the Exchange Act. Defendant shall

make this payment pursuant to the terms of the payment schedule set forth in paragraph XI

below after entry of this Final Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Aisenberg as a defendant in this action; and specifying that payment is made pursuant

to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury. Defendant shall pay post-judgment interest

on any delinquent amounts pursuant to 28 USC § 1961.


                                                  8
  Case 3:20-cv-00822-G Document 7-2 Filed 04/08/20                   Page 9 of 10 PageID 70



                                                 XI.

         Aisenberg shall pay the total penalty due of $173,437.00 in five installments to the

Commission according to the following schedule: (1) $20,000.00 within 30 days of the entry of

this Final Judgment; (2) $25,000.00 within 90 days of entry of this Final Judgment;

(3) $30,000.00 within 180 days of entry of this Final Judgment; (4) $40,000.00 within 270 days

of entry of this Final Judgment; and (5) $58,437.00 within 364 days of entry of this Final

Judgment. Payments shall be deemed made on the date they are received by the Commission

and shall be applied first to post judgment interest, which accrues pursuant to 28 U.S.C. § 1961

on any unpaid amounts due after 30 days of the entry of Final Judgment. Prior to making the

final payment set forth herein, Aisenberg shall contact the staff of the Commission for the

amount due for the final payment.

         If Aisenberg fails to make any payment by the date agreed and/or in the amount agreed

according to the schedule set forth above, all outstanding payments under this Final Judgment,

including post-judgment interest, minus any payments made, shall become due and payable

immediately at the discretion of the staff of the Commission without further application to the

Court.

                                                XII.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                XIII.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the



                                                  9
  Case 3:20-cv-00822-G Document 7-2 Filed 04/08/20                 Page 10 of 10 PageID 71



allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                               XIV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                               XV.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.


Dated: ______________

                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 10
